ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Three Bullets, Inc.                         )      ASBCA Nos. 58251, 58305
                                            )
Under Contract No. W91B4N-09-D-5006         )

APPEARANCES FOR THE APPELLANT:                     Terry L. Elling, Esq.
                                                   Oliya S. Zamaray, Esq.
                                                    Holland & Knight LLP
                                                    McLean, VA

                                                   Tillman Finley, Esq.
                                                   Daniel Marino, Esq.
                                                    Marino Law PLLC
                                                    Washington, DC

                                                   Jonathan D. Shaffer, Esq.
                                                    Smith Pachter Mc Whorter PLC
                                                    Vienna, VA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ James W. Nelson, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 23 April 2014


                                            a_ tc/2_1:/
                                                MARK A. MELNICK
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58251, 58305, Appeals of Three
Bullets, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2